 

Exhibit 10.12

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT, dated as of the date set forth on the signature page
hereto, by and between Cyber Supply Inc., a Nevada corporation (the “Company”),
and the director and/or officer whose name appears on the signature page of this
Agreement (“Indemnitee”).

RECITALS


A.                HIGHLY COMPETENT PERSONS ARE BECOMING MORE RELUCTANT TO SERVE
AS DIRECTORS OR OFFICERS OR IN OTHER CAPACITIES UNLESS THEY ARE PROVIDED WITH
REASONABLE PROTECTION THROUGH INSURANCE OR INDEMNIFICATION AGAINST RISKS OF
CLAIMS AND ACTIONS AGAINST THEM ARISING OUT OF THEIR SERVICE TO AND ACTIVITIES
ON BEHALF OF THE CORPORATIONS.


B.                 THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD” OR THE
“BOARD OF DIRECTORS”) HAS DETERMINED THAT THE COMPANY SHOULD ACT TO ASSURE ITS
DIRECTORS AND OFFICERS THAT THERE WILL BE INCREASED CERTAINTY OF SUCH PROTECTION
IN THE FUTURE.


C.                 IT IS REASONABLE, PRUDENT AND NECESSARY FOR THE COMPANY TO
CONTRACTUALLY OBLIGATE ITSELF TO INDEMNIFY SUCH PERSONS TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW AND BY THE COMPANY'S CERTIFICATE OF INCORPORATION
AND BY-LAWS (AS EITHER ARE AMENDED FROM TIME TO TIME, COLLECTIVELY, “CHARTER
DOCUMENTS”) SO THAT THEY WILL SERVE OR CONTINUE TO SERVE THE COMPANY FREE FROM
UNDUE CONCERN THAT THEY WILL NOT BE SO INDEMNIFIED.


D.                INDEMNITEE IS WILLING TO SERVE, TO CONTINUE TO SERVE AND TO
TAKE ON ADDITIONAL SERVICE FOR OR ON BEHALF OF THE COMPANY ON THE CONDITION THAT
INDEMNITEE BE SO INDEMNIFIED.

AGREEMENT

In consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:


1.                  DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT:


(A)                “AFFILIATE” SHALL MEAN ANY CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTITY OR ENTERPRISE,
WHETHER OR NOT FOR PROFIT, THAT IS DIRECTLY OR INDIRECTLY CONTROLLED BY THE
COMPANY. FOR PURPOSES OF THIS DEFINITION, “CONTROL” MEANS THE POSSESSION,
DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE
MANAGEMENT OR POLICIES OF AN ENTITY OR ENTERPRISE, WHETHER THROUGH THE OWNERSHIP
OF VOTING SECURITIES, THROUGH OTHER VOTING RIGHTS, BY CONTRACT OR OTHERWISE;
PROVIDED  THAT  DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF CAPITAL STOCK OR
OTHER INTERESTS IN AN ENTITY OR ENTERPRISE ENTITLING THE HOLDER TO CAST FIFTY
PERCENT (50%) OR MORE OF THE TOTAL NUMBER OF VOTES GENERALLY ENTITLED TO BE CAST
IN THE ELECTION OF DIRECTORS (OR PERSONS PERFORMING COMPARABLE FUNCTIONS) OF
SUCH ENTITY OR ENTERPRISE SHALL BE DEEMED TO CONSTITUTE CONTROL FOR PURPOSES OF
THIS DEFINITION.


(B)               “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:

 

 

--------------------------------------------------------------------------------

 
 

Indemnification Agreement

 

(I)         ANY “PERSON,” AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) (OTHER THAN THE
COMPANY, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE
BENEFIT PLAN OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, OR ANY ENTITY
OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY),
IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
MORE THAN FIFTY PERCENT (50%) OF EITHER THE THEN-OUTSTANDING SHARES OF COMMON
STOCK OF THE COMPANY (“OUTSTANDING COMMON STOCK”) OR THE COMBINED VOTING POWER
OF THE COMPANY'S THEN OUTSTANDING SECURITIES (“OUTSTANDING COMPANY VOTING
SECURITIES”); 

(II)        AT ANY TIME DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD AND ANY NEW
DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN
AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN CLAUSES (I),
(III), OR (IV) OF THIS SUBSECTION (A) OR WHOSE INITIAL ASSUMPTION OF OFFICE
OCCURRED AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST (AS DESCRIBED
IN RULE 14A-12(C) OF THE EXCHANGE ACT) WITH RESPECT TO THE ELECTION OR REMOVAL
OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS
BY OR ON BEHALF OF A PERSON OTHER THAN THE COMPANY) WHOSE ELECTION TO THE BOARD
OR NOMINATION FOR ELECTION BY THE COMPANY'S STOCKHOLDERS WAS APPROVED BY A VOTE
OF AT LEAST A MAJORITY OF THE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;

(III)       CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE EXCHANGE
OR CONSOLIDATION OR SIMILAR CORPORATE TRANSACTION INVOLVING THE COMPANY OR ANY
OF ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY OR AN ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH A “BUSINESS COMBINATION”)
UNLESS, IN EACH CASE, FOLLOWING SUCH BUSINESS COMBINATION (I) ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL
OWNERS OF THE OUTSTANDING COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE THEN-OUTSTANDING SHARES OF
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE
MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING A
CORPORATION THAT, AS A RESULT OF SUCH BUSINESS COMBINATION, OWNS THE COMPANY OR
ALL OR SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS EITHER DIRECTLY OR THROUGH ONE
OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING COMPANY COMMON
STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (II) NO
PERSON OR ENTITY (EXCLUDING (A) ANY ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION OR (B) ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY
OR ENTITY RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY
OR INDIRECTLY, FIFTY (50%) OR MORE OF EITHER THE THEN- OUTSTANDING SHARES OF
COMMON STOCK OF THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION OR THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF SUCH ENTITY,
EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO SUCH BUSINESS
COMBINATION, AND (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION WERE
INCUMBENT DIRECTORS AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT, OR OF
THE ACTION OF THE BOARD, PROVIDING FOR SUCH BUSINESS COMBINATION; OR

 

 

 

2

--------------------------------------------------------------------------------

 
 

Indemnification Agreement

 

(IV)       THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


(C)                “DISINTERESTED DIRECTOR” SHALL MEAN A DIRECTOR OF THE COMPANY
WHO IS NOT OR WAS NOT PERSONALLY A PARTY TO THE PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION IS BEING SOUGHT BY INDEMNITEE.


(D)               “EXPENSES” SHALL MEAN ALL ATTORNEY'S FEES, DISBURSEMENTS AND
RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES,
POSTAGE, FAX TRANSMISSION CHARGES, SECRETARIAL SERVICES, DELIVERY SERVICE FEES
AND ALL OTHER DISBURSEMENTS OR EXPENSES PAID OR INCURRED IN CONNECTION WITH
PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING, BEING
OR PREPARING TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING IN, A PROCEEDING, OR
IN CONNECTION WITH SEEKING INDEMNIFICATION UNDER THIS AGREEMENT. EXPENSES WILL
ALSO INCLUDE EXPENSES PAID OR INCURRED IN CONNECTION WITH ANY APPEAL RESULTING
FROM ANY PROCEEDING, INCLUDING THE PREMIUM, SECURITY FOR AND OTHER COSTS
RELATING TO ANY APPEAL BOND OR ITS EQUIVALENT.  EXPENSES, HOWEVER, WILL NOT
INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR THE AMOUNT OF JUDGMENTS OR
FINES AGAINST INDEMNITEE.


(E)                “INDEPENDENT COUNSEL” SHALL MEAN A LAW FIRM OR LAWYER THAT
NEITHER IS PRESENTLY NOR IN THE PAST FIVE YEARS HAS BEEN RETAINED TO REPRESENT: 
(I) THE COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO ANY SUCH PARTY OR (II)
ANY OTHER PARTY TO THE PROCEEDING (OR, AS TO A THREATENED MATTER, REASONABLY
LIKELY TO BE NAMED) GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE
ANY FIRM OR PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT
THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING ANY OF THE
COMPANY OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE'S RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT.  ALL EXPENSES OF THE INDEPENDENT COUNSEL
INCURRED IN CONNECTION WITH ACTING PURSUANT TO THIS AGREEMENT SHALL BE BORNE BY
THE COMPANY.


(F)                “LOSSES” OR “LOSS” SHALL MEAN ANY AND ALL EXPENSES, DAMAGES,
LOSSES, LIABILITIES, JUDGMENTS, FINES, PENALTIES (WHETHER CIVIL, CRIMINAL OR
OTHER) AND AMOUNTS PAID IN SETTLEMENTS, INCLUDING ALL INTEREST, ASSESSMENTS AND
OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF ANY
PROCEEDING.


(G)               “PROCEEDING” SHALL MEAN ANY PENDING, THREATENED OR COMPLETED
CLAIM, DEMAND, ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION
MECHANISM, INVESTIGATION, ADMINISTRATIVE HEARING OR ANY OTHER PROCEEDING WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE WHETHER FORMAL OR INFORMAL AND
WHETHER MADE PURSUANT TO FEDERAL, STATE OR OTHER LAW WHETHER MADE, INSTITUTED OR
CONDUCTED BY, ANY THIRD PARTY AGAINST THE INDEMNITEE IN CONNECTION WITH COMPANY
MATTERS OR OTHERWISE RELATED TO THE COMPANY.  FOR PURPOSES OF THIS DEFINITION,
THE TERM “THREATENED” WILL BE DEEMED TO INCLUDE INDEMNITEE'S GOOD FAITH BELIEF
THAT A CLAIM OR OTHER ASSERTION MAY LEAD TO A PROCEEDING; PROVIDED, HOWEVER,
THAT THE TERM “PROCEEDING” SHALL NOT INCLUDE ANY ACTION INSTITUTED BY AN
INDEMNITEE AGAINST THE COMPANY (OTHER THAN AN ACTION TO ENFORCE INDEMNIFICATION
RIGHTS UNDER THIS AGREEMENT).


 

 

 

 

3

--------------------------------------------------------------------------------

 
 

Indemnification Agreement



2.                  SERVICE BY INDEMNITEE.  INDEMNITEE AGREES TO BEGIN OR
CONTINUE TO SERVE THE COMPANY OR AN AFFILIATE AS A DIRECTOR AND/OR OFFICER. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, THIS AGREEMENT SHALL NOT CREATE A
CONTRACT OF EMPLOYMENT BETWEEN THE COMPANY AND INDEMNITEE, AND THE TERMINATION
OF INDEMNITEE'S RELATIONSHIP WITH THE COMPANY OR AN AFFILIATE BY EITHER PARTY
HERETO SHALL NOT BE RESTRICTED BY THIS AGREEMENT.


3.                  INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY INDEMNITEE
FOR, AND HOLD INDEMNITEE HARMLESS FROM AND AGAINST, ANY LOSSES OR EXPENSES AT
ANY TIME INCURRED BY OR ASSESSED AGAINST INDEMNITEE ARISING OUT OF OR IN
CONNECTION WITH THE SERVICE OF INDEMNITEE AS A DIRECTOR, ADVISORY DIRECTOR,
BOARD COMMITTEE MEMBER, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR OF AN
AFFILIATE (COLLECTIVELY REFERRED TO AS AN “OFFICER OR DIRECTOR OF THE COMPANY OR
OF AN AFFILIATE”), WHETHER THE BASIS OF SUCH PROCEEDING IS ALLEGED ACTION OR
INACTION IN AN OFFICIAL CAPACITY OR IN ANY OTHER CAPACITY WHILE SERVING AS AN
OFFICER OR DIRECTOR OF THE COMPANY OR OF AN AFFILIATE, TO THE FULLEST EXTENT
PERMITTED OR REQUIRED BY THE COMPANY'S CHARTER DOCUMENTS OR BY THE LAWS OF THE
STATE OF NEVADA IN EFFECT ON THE DATE HEREOF OR AS SUCH LAWS MAY FROM TIME TO
TIME HEREAFTER BE AMENDED OR INTERPRETED TO INCREASE THE SCOPE OF SUCH PERMITTED
INDEMNIFICATION.  WITHOUT DIMINISHING THE SCOPE OF THE INDEMNIFICATION PROVIDED
BY THIS SECTION 3, THE RIGHTS OF INDEMNIFICATION OF INDEMNITEE PROVIDED
HEREUNDER SHALL INCLUDE BUT SHALL NOT BE LIMITED TO THOSE RIGHTS SET FORTH
HEREINAFTER.


4.                  ACTION OR PROCEEDING OTHER THAN AN ACTION BY OR IN THE RIGHT
OF THE COMPANY.  INDEMNITEE SHALL BE ENTITLED TO THE INDEMNIFICATION RIGHTS
PROVIDED HEREIN IF INDEMNITEE IS A PERSON WHO WAS OR IS MADE A PARTY OR IS
THREATENED TO BE MADE A PARTY TO ANY PROCEEDING, OTHER THAN AN ACTION BY OR IN
THE RIGHT OF THE COMPANY, BY REASON OF (A) THE FACT THAT INDEMNITEE IS OR WAS AN
OFFICER OR DIRECTOR OF THE COMPANY OR OF AN AFFILIATE OR (B) ANYTHING DONE OR
NOT DONE BY INDEMNITEE IN ANY SUCH CAPACITY.  PURSUANT TO THIS SECTION,
INDEMNITEE SHALL BE INDEMNIFIED AGAINST LOSSES OR EXPENSES INCURRED BY
INDEMNITEE OR ON INDEMNITEE'S BEHALF IN CONNECTION WITH ANY PROCEEDING, IF
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO
BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY AND, WITH RESPECT TO
ANY CRIMINAL PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS
UNLAWFUL.


5.                  ACTIONS BY OR IN THE RIGHT OF THE COMPANY.  INDEMNITEE SHALL
BE ENTITLED TO THE INDEMNIFICATION RIGHTS PROVIDED HEREIN IF INDEMNITEE IS A
PERSON WHO WAS OR IS MADE A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
PROCEEDING BROUGHT BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN
ITS FAVOR BY REASON OF (A) THE FACT THAT INDEMNITEE IS OR WAS AN OFFICER OR
DIRECTOR OF THE COMPANY OR OF AN AFFILIATE OR (B) ANYTHING DONE OR NOT DONE BY
INDEMNITEE IN ANY SUCH CAPACITY.  PURSUANT TO THIS SECTION, INDEMNITEE SHALL BE
INDEMNIFIED AGAINST LOSSES OR EXPENSES ACTUALLY AND REASONABLY INCURRED BY
INDEMNITEE OR ON INDEMNITEE'S BEHALF IN CONNECTION WITH ANY PROCEEDING IF
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO
BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION, NO SUCH INDEMNIFICATION SHALL BE MADE IN
RESPECT OF ANY CLAIM, ISSUE OR MATTER AS TO WHICH NEVADA LAW EXPRESSLY PROHIBITS
SUCH INDEMNIFICATION BY REASON OF AN ADJUDICATION OF LIABILITY OF INDEMNITEE TO
THE COMPANY; PROVIDED, HOWEVER, THAT IN SUCH EVENT SUCH INDEMNIFICATION SHALL
NEVERTHELESS BE MADE BY THE COMPANY TO THE EXTENT THAT THE COURT IN WHICH SUCH
ACTION OR SUIT WAS BROUGHT SHALL DETERMINE EQUITABLE UNDER THE CIRCUMSTANCES.


 

 

 

 

4

--------------------------------------------------------------------------------

 
 

Indemnification Agreement



6.                  INDEMNIFICATION FOR LOSSES AND EXPENSES OF PARTY WHO IS
WHOLLY OR PARTLY SUCCESSFUL.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT,
TO THE EXTENT THAT INDEMNITEE HAS BEEN WHOLLY SUCCESSFUL ON THE MERITS OR
OTHERWISE ABSOLVED IN ANY PROCEEDING ON ANY CLAIM, ISSUE OR MATTER, INDEMNITEE
SHALL BE INDEMNIFIED AGAINST ALL LOSSES OR EXPENSES ACTUALLY AND REASONABLY
INCURRED BY INDEMNITEE OR ON INDEMNITEE'S BEHALF IN CONNECTION THEREWITH.  IF
INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE
MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR
MATTERS IN SUCH PROCEEDING, THE COMPANY AGREES TO INDEMNIFY INDEMNITEE, TO THE
MAXIMUM EXTENT PERMITTED BY THE COMPANY'S CHARTER DOCUMENTS OR BY LAW, AGAINST
ALL LOSSES AND EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH EACH
SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER.  IN ANY REVIEW OR PROCEEDING TO
DETERMINE THE EXTENT OF INDEMNIFICATION, THE COMPANY SHALL BEAR THE BURDEN OF
PROVING ANY LACK OF SUCCESS AND WHICH AMOUNTS SOUGHT IN INDEMNITY ARE ALLOCABLE
TO CLAIMS, ISSUES OR MATTERS WHICH WERE NOT SUCCESSFULLY RESOLVED.  FOR PURPOSES
OF THIS SECTION AND WITHOUT LIMITATION, THE TERMINATION OF ANY SUCH CLAIM, ISSUE
OR MATTER BY DISMISSAL WITH OR WITHOUT PREJUDICE SHALL BE DEEMED TO BE A
SUCCESSFUL RESOLUTION AS TO SUCH CLAIM, ISSUE OR MATTER.


7.                  PAYMENT FOR EXPENSES OF A WITNESS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON
OF THE FACT THAT INDEMNITEE IS OR WAS AN OFFICER OR DIRECTOR OF THE COMPANY OR
OF AN AFFILIATE, A WITNESS IN ANY PROCEEDING, THE COMPANY SHALL PAY TO
INDEMNITEE ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON
INDEMNITEE'S BEHALF IN CONNECTION THEREWITH.


8.                  MANDATORY ADVANCEMENT AND PAYMENT OF EXPENSES AND COSTS. 
ALL EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE (OR REASONABLY EXPECTED BY
INDEMNITEE TO BE INCURRED BY INDEMNITEE WITHIN THREE MONTHS) IN CONNECTION WITH
ANY PROCEEDING SHALL BE PAID PROMPTLY BY THE COMPANY, AND IN ANY EVENT IN
ADVANCE OF THE FINAL DISPOSITION OF SUCH PROCEEDING WITHIN FIVE (5) BUSINESS
DAYS AFTER THE RECEIPT BY THE COMPANY OF A STATEMENT OR STATEMENTS FROM
INDEMNITEE REQUESTING FROM TIME TO TIME SUCH ADVANCE OR ADVANCES, WHETHER OR NOT
A DETERMINATION TO INDEMNIFY HAS BEEN MADE UNDER SECTION 9.  SUCH STATEMENT OR
STATEMENTS SHALL EVIDENCE SUCH EXPENSES INCURRED (OR REASONABLY EXPECTED TO BE
INCURRED) BY INDEMNITEE IN CONNECTION THEREWITH AND SHALL INCLUDE OR BE
ACCOMPANIED BY A WRITTEN UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO REPAY SUCH
AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO
BE INDEMNIFIED THEREFOR PURSUANT TO THE TERMS OF THIS AGREEMENT.  THE RIGHT TO
ADVANCES OF EXPENSES AS GRANTED BY THIS SECTION 8 SHALL BE ENFORCEABLE BY THE
DIRECTOR OR OFFICER IN ANY COURT OF COMPETENT JURISDICTION, IF THE COMPANY
DENIES SUCH REQUEST, IN WHOLE OR IN PART, OR IF NO DISPOSITION THEREOF IS MADE
WITHIN FIVE (5) BUSINESS DAYS.  SUCH PERSON'S COSTS AND EXPENSES INCURRED IN
CONNECTION WITH SUCCESSFULLY ESTABLISHING HIS/HER RIGHT TO INDEMNIFICATION, IN
WHOLE OR IN PART, IN ANY SUCH ACTION SHALL ALSO BE INDEMNIFIED BY THE COMPANY. 
IT SHALL BE A DEFENSE TO ANY SUCH ACTION SEEKING AN ADJUDICATION OR AWARD IN
ARBITRATION PURSUANT TO THIS AGREEMENT (OTHER THAN AN ACTION BROUGHT TO ENFORCE
A CLAIM FOR THE ADVANCE OF COSTS, CHARGES AND EXPENSES UNDER THIS SECTION 8
WHERE THE REQUIRED UNDERTAKING, IF ANY, HAS BEEN RECEIVED BY THE COMPANY) THAT
THE CLAIMANT HAS NOT MET THE STANDARD OF CONDUCT SET FORTH IN THE LAWS OF
NEVADA, AS THE SAME EXISTS OR HEREAFTER MAY BE AMENDED OR INTERPRETED (BUT, IN
THE CASE OF ANY SUCH AMENDMENT, ONLY TO THE EXTENT THAT SUCH AMENDMENT OR
INTERPRETATION PERMITS THE COMPANY TO PROVIDE BROADER INDEMNIFICATION RIGHTS
THAN SAID LAW PERMITTED THE COMPANY TO PROVIDE PRIOR TO SUCH AMENDMENT), BUT THE
BURDEN OF PROVING SUCH DEFENSE SHALL BE ON THE COMPANY.  NEITHER THE FAILURE OF
THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS, ITS INDEPENDENT LEGAL COUNSEL AND
ITS STOCKHOLDERS) TO HAVE MADE A DETERMINATION

 

 

5

--------------------------------------------------------------------------------

 
 

Indemnification Agreement



PRIOR TO THE COMMENCEMENT OF SUCH ACTION THAT INDEMNIFICATION OF THE CLAIMANT IS
PROPER IN THE CIRCUMSTANCES BECAUSE HE/SHE HAS MET THE APPLICABLE STANDARD OF
CONDUCT SET FORTH IN THE LAWS OF NEVADA, AS THE SAME EXISTS OR HEREAFTER MAY BE
AMENDED OR INTERPRETED (BUT, IN THE CASE OF ANY SUCH AMENDMENT OR
INTERPRETATION, ONLY TO THE EXTENT THAT SUCH AMENDMENT PERMITS THE COMPANY TO
PROVIDE BROADER INDEMNIFICATION RIGHTS THAT SAID LAW PERMITTED THE COMPANY TO
PROVIDE PRIOR TO SUCH AMENDMENT), NOR THE FACT THAT THERE HAS BEEN AN ACTUAL
DETERMINATION BY THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS, ITS INDEPENDENT
LEGAL COUNSEL AND ITS STOCKHOLDERS) THAT THE CLAIMANT HAS NOT MET SUCH
APPLICABLE STANDARD OF CONDUCT, SHALL BE A DEFENSE TO ANY ACTION BROUGHT BY
INDEMNITEE IN RESPECT OF THE COMPANY'S OBLIGATION TO ADVANCE PAYMENT FOR
COVERAGE OF EXPENSES OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT.


9.                  PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION.  (A)  WHEN SEEKING INDEMNIFICATION UNDER THIS AGREEMENT (WHICH
SHALL NOT INCLUDE IN ANY CASE THE RIGHT OF INDEMNITEE TO RECEIVE INDEMNIFICATION
PURSUANT TO SECTION 6 OR PAYMENTS PURSUANT TO SECTION 7 AND SECTION 8 HEREOF,
WHICH SHALL NOT BE SUBJECT TO THIS SECTION 9), INDEMNITEE SHALL SUBMIT A WRITTEN
REQUEST FOR INDEMNIFICATION TO THE COMPANY.  IF, AT THE TIME OF THE RECEIPT OF
SUCH REQUEST, THE COMPANY HAS DIRECTORS' AND OFFICERS' LIABILITY INSURANCE IN
EFFECT UNDER WHICH COVERAGE FOR SUCH PROCEEDING OR LOSS IS POTENTIALLY
AVAILABLE, THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE OF SUCH PROCEEDING OR
LOSS TO THE APPLICABLE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
THE APPLICABLE POLICIES. THE COMPANY SHALL PROVIDE TO INDEMNITEE A COPY OF SUCH
NOTICE DELIVERED TO THE APPLICABLE INSURERS, AND COPIES OF ALL SUBSEQUENT
CORRESPONDENCE BETWEEN THE COMPANY AND SUCH INSURERS REGARDING THE PROCEEDING OR
LOSS, IN EACH CASE SUBSTANTIALLY CONCURRENTLY WITH THE DELIVERY OR RECEIPT
THEREOF BY THE COMPANY. SUCH REQUEST SHALL INCLUDE DOCUMENTATION OR INFORMATION
WHICH IS REASONABLY NECESSARY FOR THE COMPANY TO MAKE A DETERMINATION OF
INDEMNITEE'S ENTITLEMENT TO INDEMNIFICATION HEREUNDER AND WHICH IS REASONABLY
AVAILABLE TO INDEMNITEE.  DETERMINATION OF INDEMNITEE'S ENTITLEMENT TO
INDEMNIFICATION SHALL BE MADE PROMPTLY, BUT IN NO EVENT LATER THAN 60 DAYS AFTER
RECEIPT BY THE COMPANY OF INDEMNITEE'S WRITTEN REQUEST FOR INDEMNIFICATION.  THE
SECRETARY OF THE COMPANY SHALL, PROMPTLY UPON RECEIPT OF INDEMNITEE'S REQUEST
FOR INDEMNIFICATION, ADVISE THE BOARD THAT INDEMNITEE HAS MADE SUCH REQUEST FOR
INDEMNIFICATION.


(B)               THE ENTITLEMENT OF INDEMNITEE TO INDEMNIFICATION UNDER THIS
AGREEMENT IN RESPECT OF ANY PROCEEDING SHALL BE DETERMINED AS FOLLOWS:


(I) IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED, OR IF A CHANGE IN CONTROL
SHALL HAVE OCCURRED BUT INDEMNITEE SHALL HAVE REQUESTED THAT THE DETERMINATION
BE MADE PURSUANT TO THIS CLAUSE (I), (A) BY A MAJORITY VOTE OF THE DISINTERESTED
DIRECTORS, EVEN IF LESS THAN A QUORUM OF THE BOARD, (B) IF SUCH DISINTERESTED
DIRECTORS SO DIRECT, BY A MAJORITY VOTE OF A COMMITTEE OF DISINTERESTED
DIRECTORS DESIGNATED BY A MAJORITY VOTE OF ALL DISINTERESTED DIRECTORS, OR (C)
IF THERE ARE NO SUCH DISINTERESTED DIRECTORS, BY INDEPENDENT COUNSEL IN A
WRITTEN OPINION ADDRESSED TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO
INDEMNITEE; AND (II) IF A CHANGE IN CONTROL SHALL HAVE OCCURRED AND INDEMNITEE
SHALL NOT HAVE REQUESTED THAT THE DETERMINATION BE MADE PURSUANT TO CLAUSE (I),
BY INDEPENDENT COUNSEL IN A WRITTEN OPINION ADDRESSED TO THE BOARD, A COPY OF
WHICH SHALL BE DELIVERED TO INDEMNITEE. INDEMNITEE WILL COOPERATE WITH THE
PERSON OR PERSONS MAKING SUCH DETERMINATION, INCLUDING PROVIDING TO SUCH PERSON
OR PERSONS, UPON REASONABLE ADVANCE REQUEST, ANY DOCUMENTATION OR INFORMATION
WHICH IS NOT PRIVILEGED OR

 

 

 

6

--------------------------------------------------------------------------------

 
 

Indemnification Agreement


 


OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO
INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION. THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS INDEMNITEE AGAINST AND, IF REQUESTED BY INDEMNITEE,
SHALL REIMBURSE INDEMNITEE FOR, OR ADVANCE TO INDEMNITEE, WITHIN FIVE (5)
BUSINESS DAYS OF SUCH REQUEST, ANY AND ALL COSTS AND EXPENSES (INCLUDING
ATTORNEYS' AND EXPERTS' FEES AND EXPENSES) INCURRED BY INDEMNITEE IN SO
COOPERATING WITH THE PERSON OR PERSONS MAKING SUCH DETERMINATION.  THE PERSON,
PERSONS OR ENTITY CHOSEN TO MAKE THE DETERMINATION WILL ACT REASONABLY AND IN
GOOD FAITH IN MAKING SUCH DETERMINATION.


(C)                IN THE EVENT THE DETERMINATION OF ENTITLEMENT IS TO BE MADE
BY INDEPENDENT COUNSEL, SUCH INDEPENDENT COUNSEL SHALL BE SELECTED BY THE BOARD
AND APPROVED BY INDEMNITEE.  UPON FAILURE OF THE BOARD AND THE BOARD OF
DIRECTORS TO SO SELECT SUCH INDEPENDENT COUNSEL OR UPON FAILURE OF INDEMNITEE TO
SO APPROVE, SUCH INDEPENDENT COUNSEL SHALL BE SELECTED BY THE PRESIDENT OF THE
NEW YORK COUNTY LAWYER’S ASSOCIATION.


(D)               IF THE DETERMINATION MADE PURSUANT TO SECTION 9(B) IS THAT
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION TO THE FULL EXTENT OF INDEMNITEE'S
REQUEST, INDEMNITEE SHALL HAVE THE RIGHT TO SEEK ENTITLEMENT TO INDEMNIFICATION
IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 10 HEREOF.


(E)                IF THE PERSON OR PERSONS EMPOWERED PURSUANT TO SECTION 9(B)
HEREOF TO MAKE A DETERMINATION WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION
SHALL HAVE FAILED TO MAKE THE REQUESTED DETERMINATION WITHIN 60 DAYS AFTER
RECEIPT BY THE COMPANY OF SUCH REQUEST, THE REQUISITE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE
SHALL BE ABSOLUTELY ENTITLED TO SUCH INDEMNIFICATION, ABSENT (I)
MISREPRESENTATION BY INDEMNITEE OF A MATERIAL FACT IN THE REQUEST FOR
INDEMNIFICATION OR (II) A FINAL JUDICIAL DETERMINATION THAT ALL OR ANY PART OF
SUCH INDEMNIFICATION IS EXPRESSLY PROHIBITED BY LAW.


(F)                THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER,
SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT,
SHALL NOT, OF ITSELF, ADVERSELY AFFECT THE RIGHTS OF INDEMNITEE TO
INDEMNIFICATION HEREUNDER, EXCEPT AS MAY BE SPECIFICALLY PROVIDED HEREIN, OR
CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER
WHICH INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY OR CREATE A PRESUMPTION THAT (WITH RESPECT TO ANY
CRIMINAL ACTION OR PROCEEDING) INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT
INDEMNITEE'S CONDUCT WAS UNLAWFUL.


(G)               FOR PURPOSES OF ANY DETERMINATION OF GOOD FAITH HEREUNDER,
INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF IN TAKING AN ACTION
INDEMNITEE RELIED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE COMPANY OR AN
AFFILIATE, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO
INDEMNITEE BY THE OFFICERS OF THE COMPANY OR AN AFFILIATE IN THE COURSE OF THEIR
DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE COMPANY OR AN AFFILIATE OR ON
INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE COMPANY OR AN AFFILIATE BY
AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER, INVESTMENT BANKER
OR OTHER EXPERT SELECTED WITH REASONABLE CARE BY THE COMPANY OR AN AFFILIATE. 
THE COMPANY SHALL HAVE THE BURDEN OF ESTABLISHING THE ABSENCE OF GOOD FAITH. 
THE PROVISIONS OF THIS SECTION 9(G) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO
LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED
TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.


 

 

7

--------------------------------------------------------------------------------

 
 

Indemnification Agreement


 


(H)               THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY
DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE COMPANY OR AN AFFILIATE SHALL NOT BE
IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION
UNDER THIS AGREEMENT.


(I)                 IF THE DETERMINATION HAS BEEN MADE THAT THE INDEMNITEE IS
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT AND IF, (AND FOR SO LONG AS),
THE INTERESTS OF THE COMPANY, AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS AND CONFIRMED BY INDEPENDENT COUNSEL, ARE NOT IN CONFLICT THE LEGAL
REPRESENTATION OF THE INDEMNITEE SHALL BE CONTROLLED AND UNDERTAKEN BY THE
COMPANY AND THE INDEMNITEE SHALL BE ENTITLED TO RETAIN OTHER COUNSEL TO
PARTICIPATE IN SUCH PROCEEDINGS ONLY AT HIS OR HER OWN EXPENSE; PROVIDED,
HOWEVER THAT THE COMPANY SHALL BE RESPONSIBLE FOR THE LEGAL FEES AND OTHER COSTS
INCURRED BY THE INDEMNITEE IF AND TO THE EXTENT IT SUBSEQUENTLY IS DETERMINED
THAT A CONFLICT EXISTS SUCH THAT COUNSEL FOR THE COMPANY IS NOT ABLE TO
REPRESENT BOTH THE COMPANY AND THE INDEMNITEE.


10.              REMEDIES IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO
ADVANCE EXPENSES.   


(A)                IN THE EVENT THAT (I) A DETERMINATION IS MADE THAT INDEMNITEE
IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER, (II) ADVANCES ARE NOT MADE
PURSUANT TO SECTION 8 HEREOF OR (III) PAYMENT HAS NOT BEEN TIMELY MADE FOLLOWING
A DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION PURSUANT TO SECTION 9 HEREOF,
INDEMNITEE SHALL BE ENTITLED TO SEEK AN ADJUDICATION IN A COURT OF COMPETENT
JURISDICTION AS TO INDEMNITEE'S ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCE.


(B)               IN THE EVENT A DETERMINATION HAS BEEN MADE IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN SECTION 9 HEREOF, IN WHOLE OR IN PART, THAT
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR
ARBITRATION REFERRED TO IN PARAGRAPH (A) OF THIS SECTION 10 SHALL BE DE  NOVO 
AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF ANY SUCH PRIOR DETERMINATION
THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION, AND THE COMPANY SHALL BEAR
THE BURDENS OF PROOF SPECIFIED IN PARAGRAPHS 6 AND 9 HEREOF IN SUCH PROCEEDING.


(C)                IF A DETERMINATION IS MADE OR DEEMED TO HAVE BEEN MADE
PURSUANT TO THE TERMS OF SECTION 9 OR 10 HEREOF THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY
JUDICIAL PROCEEDING OR ARBITRATION IN THE ABSENCE OF (I) A MISREPRESENTATION OF
A MATERIAL FACT BY INDEMNITEE OR (II) A FINAL JUDICIAL DETERMINATION THAT ALL OR
ANY PART OF SUCH INDEMNIFICATION IS EXPRESSLY PROHIBITED BY LAW.


(D)               THE COMPANY AND INDEMNITEE AGREE THAT THEY SHALL BE PRECLUDED
FROM ASSERTING THAT THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT
VALID, BINDING AND ENFORCEABLE.  THE COMPANY AND INDEMNITEE FURTHER AGREE TO
STIPULATE IN ANY SUCH COURT THAT THE COMPANY AND INDEMNITEE ARE BOUND BY ALL OF
THE PROVISIONS OF THIS AGREEMENT AND ARE PRECLUDED FROM MAKING ANY ASSERTION TO
THE CONTRARY.


(E)                TO THE EXTENT DEEMED APPROPRIATE BY THE COURT, INTEREST SHALL
BE PAID BY THE COMPANY TO INDEMNITEE AT A REASONABLE INTEREST RATE FOR AMOUNTS
WHICH THE COMPANY INDEMNIFIES OR IS OBLIGED TO INDEMNIFY THE INDEMNITEE FOR THE
PERIOD COMMENCING WITH THE DATE ON WHICH INDEMNITEE REQUESTED INDEMNIFICATION
(OR REIMBURSEMENT OR ADVANCE OF AN EXPENSE) AND ENDING WITH THE DATE ON WHICH
SUCH PAYMENT IS MADE TO INDEMNITEE BY THE COMPANY.


 

8

--------------------------------------------------------------------------------

 
 

Indemnification Agreement



11.              EXPENSES INCURRED BY INDEMNITEE TO ENFORCE THIS AGREEMENT.  ALL
EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH THE PREPARATION AND
SUBMISSION OF INDEMNITEE'S REQUEST FOR INDEMNIFICATION HEREUNDER SHALL BE BORNE
BY THE COMPANY.  IN THE EVENT THAT INDEMNITEE IS A PARTY TO OR INTERVENES IN ANY
PROCEEDING IN WHICH THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT IS AT ISSUE
OR SEEKS AN ADJUDICATION TO ENFORCE INDEMNITEE'S RIGHTS UNDER, OR TO RECOVER
DAMAGES FOR BREACH OF, THIS AGREEMENT, INDEMNITEE, IF INDEMNITEE PREVAILS IN
WHOLE IN SUCH ACTION, SHALL BE ENTITLED TO RECOVER FROM THE COMPANY, AND SHALL
BE INDEMNIFIED BY THE COMPANY AGAINST, ANY EXPENSES INCURRED BY INDEMNITEE.  IF
IT IS DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION FOR PART (BUT
NOT ALL) OF THE INDEMNIFICATION SO REQUESTED, EXPENSES INCURRED IN SEEKING
ENFORCEMENT OF SUCH PARTIAL INDEMNIFICATION SHALL BE REASONABLY PRORATED AMONG
THE CLAIMS, ISSUES OR MATTERS FOR WHICH THE INDEMNITEE IS ENTITLED TO
INDEMNIFICATION AND FOR CLAIMS, ISSUES OR MATTERS FOR WHICH THE INDEMNITEE IS
NOT SO ENTITLED.


12.              LIABILITY INSURANCE AND FUNDING. FOR THE DURATION OF
INDEMNITEE'S SERVICE AS A DIRECTOR AND/OR OFFICER OF THE COMPANY, AND THEREAFTER
FOR SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY PENDING OR POSSIBLE
PROCEEDING, THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE
MAINTAINED IN EFFECT POLICIES OF DIRECTORS' AND OFFICERS' LIABILITY INSURANCE. 
THE COMPANY SHALL PROVIDE INDEMNITEE WITH A COPY OF ALL DIRECTORS' AND OFFICERS'
LIABILITY INSURANCE APPLICATIONS, BINDERS, POLICIES, DECLARATIONS, ENDORSEMENTS
AND OTHER RELATED MATERIALS, AND SHALL PROVIDE INDEMNITEE WITH A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME. WITHOUT LIMITING THE GENERALITY
OR EFFECT OF THE TWO IMMEDIATELY PRECEDING SENTENCES, THE COMPANY SHALL NOT
DISCONTINUE OR SIGNIFICANTLY REDUCE THE SCOPE OR AMOUNT OF COVERAGE FROM ONE
POLICY PERIOD TO THE NEXT: (I) WITHOUT THE PRIOR APPROVAL THEREOF BY A MAJORITY
VOTE OF THE INCUMBENT DIRECTORS, EVEN IF LESS THAN A QUORUM; OR (II) IF AT THE
TIME THAT ANY SUCH DISCONTINUATION OR SIGNIFICANT REDUCTION IN THE SCOPE OR
AMOUNT OF COVERAGE IS PROPOSED THERE ARE NO INCUMBENT DIRECTORS, WITHOUT THE
PRIOR WRITTEN CONSENT OF INDEMNITEE (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED). IN ALL POLICIES OF DIRECTORS' AND OFFICERS' LIABILITY
INSURANCE OBTAINED BY THE COMPANY, INDEMNITEE SHALL BE NAMED AS AN INSURED IN
SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME RIGHTS AND BENEFITS, SUBJECT TO
THE SAME LIMITATIONS, AS ARE ACCORDED TO THE COMPANY'S DIRECTORS AND OFFICERS
MOST FAVORABLY INSURED BY SUCH POLICY. THE COMPANY MAY, BUT SHALL NOT BE
REQUIRED TO, CREATE A TRUST FUND, GRANT A SECURITY INTEREST OR USE OTHER MEANS,
INCLUDING WITHOUT LIMITATION A LETTER OF CREDIT, TO ENSURE THE PAYMENT OF SUCH
AMOUNTS AS MAY BE NECESSARY TO SATISFY ITS OBLIGATIONS TO INDEMNIFY AND ADVANCE
EXPENSES PURSUANT TO THIS AGREEMENT.


13.              NON-EXCLUSIVITY.  THE RIGHTS OF INDEMNIFICATION AND TO RECEIVE
ADVANCES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER OR BY REASON
OF APPLICABLE LAW, ANY OF THE COMPANY'S CHARTER DOCUMENTS, ANY AGREEMENT, ANY
VOTE OF STOCKHOLDERS OR ANY RESOLUTION OF DIRECTORS OR OTHERWISE.  TO THE EXTENT
INDEMNITEE WOULD BE PREJUDICED THEREBY, NO AMENDMENT, ALTERATION, RESCISSION OR
REPLACEMENT OF THIS AGREEMENT OR ANY PROVISION HEREOF SHALL BE EFFECTIVE AS TO
INDEMNITEE WITH RESPECT TO ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEE IN
INDEMNITEE'S POSITION WITH THE COMPANY OR AN AFFILIATE OR ANY OTHER ENTITY WHICH
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY PRIOR TO SUCH
AMENDMENT, ALTERATION, RESCISSION OR REPLACEMENT. . THE COMPANY WILL NOT ADOPT
ANY AMENDMENT TO ANY OF ITS CHARTER DOCUMENTS THE EFFECT OF WHICH WOULD BE TO
DENY, DIMINISH OR ENCUMBER INDEMNITEE'S RIGHT TO INDEMNIFICATION UNDER THIS
AGREEMENT.


 

9

--------------------------------------------------------------------------------

 
 

Indemnification Agreement


 
14.              SUBROGATION. IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RELATED
RIGHTS OF RECOVERY OF INDEMNITEE AGAINST OTHER PERSONS OR ENTITIES (OTHER THAN
INDEMNITEE'S SUCCESSORS).  INDEMNITEE SHALL EXECUTE ALL PAPERS REASONABLY
REQUIRED TO EVIDENCE SUCH RIGHTS (ALL OF INDEMNITEE'S REASONABLE EXPENSES,
INCLUDING ATTORNEYS' FEES AND CHARGES, RELATED THERETO TO BE REIMBURSED BY OR,
AT THE OPTION OF INDEMNITEE, ADVANCED BY THE COMPANY).


15.              DURATION OF AGREEMENT.  THIS AGREEMENT SHALL APPLY TO ANY CLAIM
ASSERTED AND ANY LOSSES AND EXPENSES INCURRED IN CONNECTION WITH ANY CLAIM
ASSERTED ON OR AFTER THE EFFECTIVE DATE OF THIS AGREEMENT AND SHALL CONTINUE
UNTIL AND TERMINATE UPON THE LATER OF:  (A) 10 YEARS AFTER INDEMNITEE HAS CEASED
TO OCCUPY ANY OF THE POSITIONS OR HAVE ANY OF THE RELATIONSHIPS DESCRIBED IN
SECTIONS 3, 4 OR 5 OF THIS AGREEMENT; OR (B) ONE YEAR AFTER THE FINAL
TERMINATION OF ALL PENDING OR THREATENED PROCEEDINGS OF THE KIND DESCRIBED
HEREIN WITH RESPECT TO INDEMNITEE.  THIS AGREEMENT SHALL BE BINDING UPON THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF
INDEMNITEE AND INDEMNITEE'S SPOUSE, ASSIGNS, HEIRS, DEVISEE, EXECUTORS,
ADMINISTRATORS OR OTHER LEGAL REPRESENTATIVES.


16.              SEVERABILITY.  SHOULD ANY PART, TERM OR CONDITION HEREOF BE
DECLARED ILLEGAL OR UNENFORCEABLE OR IN CONFLICT WITH ANY OTHER LAW, THE
VALIDITY OF THE REMAINING PORTIONS OR PROVISIONS OF THIS AGREEMENT SHALL NOT BE
AFFECTED THEREBY, AND THE ILLEGAL OR UNENFORCEABLE PORTIONS OF THE AGREEMENT
SHALL BE AND HEREBY ARE REDRAFTED TO CONFORM WITH APPLICABLE LAW, WHILE LEAVING
THE REMAINING PORTIONS OF THIS AGREEMENT INTACT.


17.              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.


18.              HEADINGS.  SECTION HEADINGS ARE FOR CONVENIENCE ONLY AND DO NOT
CONTROL OR AFFECT MEANING OR INTERPRETATION OF ANY TERMS OR PROVISIONS OF THIS
AGREEMENT.


19.              MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY EACH
OF THE PARTIES HERETO.


20.              NO DUPLICATIVE PAYMENT.  THE COMPANY SHALL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER
IF AND TO THE EXTENT THAT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH
PAYMENT (NET OF EXPENSES INCURRED IN COLLECTING SUCH PAYMENT) UNDER THIS
AGREEMENT, ANY INSURANCE POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


21.              NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS PROVIDED FOR BY THIS AGREEMENT SHALL BE IN WRITING (INCLUDING
TELECOPIER OR SIMILAR WRITING) AND SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE
TIME WHEN MAILED IN A REGISTERED OR CERTIFIED POSTPAID ENVELOPE IN ANY GENERAL
OR BRANCH OFFICE OF THE UNITED STATES POSTAL SERVICE, OR SENT BY FEDERAL EXPRESS
OR OTHER SIMILAR OVERNIGHT COURIER SERVICE, ADDRESSED TO THE ADDRESS OF THE
PARTIES STATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY HAVE FIXED BY
NOTICE OR, IF GIVEN BY TELECOPIER, WHEN SUCH TELECOPY IS TRANSMITTED AND THE
APPROPRIATE ANSWER BACK IS RECEIVED: IF TO INDEMNITEE, TO THE ADDRESS OF RECORD
ON FILE WITH THE COMPANY; AND IF TO THE COMPANY TO THE COMPANY’S REGISTERED
AGENT IN THE STATE OF ITS INCORPORATION.


 

10

--------------------------------------------------------------------------------

 
 

Indemnification Agreement


 
22.              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF THE
COMPANY’S JURISDICTION OF INCORPORATION, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.  EACH OF THE PARTIES HERETO (I) HEREBY IRREVOCABLY SUBMITS TO
SUCH JURISDICTION FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND (II) HEREBY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH OF THE PARTIES HERETO CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING IN THIS SECTION SHALL AFFECT OR
LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


23.              DISPUTES.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE BREACH THEREOF, SHALL BE SETTLED EXCLUSIVELY BY
BINDING ARBITRATION IN NEW YORK, NEW YORK PURSUANT TO THE RULES OF AN ARBITRAL
FORUM MUTUALLY AGREED UPON BY THE PARTIES HERETO.  IN THE EVENT THAT AN ARBITRAL
FORUM IS NOT AGREED UPON AFTER DELIVERY OF NOTICE BY THE PARTY INITIATING SUCH
ARBITRATION AND FORTY-FIVE DAYS AFTER CONFIRMED RECEIPT OF SUCH NOTICE BY THE
OTHER PARTY, THEN ANY COURT HAVING COMPETENT JURISDICTION OVER THE PARTY SHALL
HAVE FULL POWER AND AUTHORITY TO APPOINT AN ARBITRATOR IN NEW YORK, NEW YORK,
WHO SHALL BE A SOLICITOR WITH NOT LESS THAN TEN YEARS CORPORATE TRANSACTIONAL
EXPERIENCE.  THE FEES AND COSTS OF SUCH ARBITRATION SHALL BE PAID BY THE
NON-PREVAILING PARTY.


24.              SUCCESSORS AND BINDING AGREEMENT.  


(A)        THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT,
BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY, BY AGREEMENT IN FORM
AND SUBSTANCE SATISFACTORY TO INDEMNITEE AND HIS OR HER COUNSEL, EXPRESSLY TO
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN
PLACE. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
COMPANY AND ANY SUCCESSOR TO THE COMPANY, INCLUDING WITHOUT LIMITATION ANY
PERSON ACQUIRING DIRECTLY OR INDIRECTLY ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
OR ASSETS OF THE COMPANY WHETHER BY PURCHASE, MERGER, CONSOLIDATION,
REORGANIZATION OR OTHERWISE (AND SUCH SUCCESSOR WILL THEREAFTER BE DEEMED THE
“COMPANY” FOR PURPOSES OF THIS AGREEMENT), BUT SHALL NOT OTHERWISE BE ASSIGNABLE
OR DELEGATABLE BY THE COMPANY.


(B)        THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE INDEMNITEE'S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
HEIRS, DISTRIBUTEES, LEGATEES AND OTHER SUCCESSORS.


(C)        THIS AGREEMENT IS PERSONAL IN NATURE AND NEITHER OF THE PARTIES
HERETO SHALL, WITHOUT THE CONSENT OF THE OTHER, ASSIGN OR DELEGATE THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS EXPRESSLY PROVIDED IN
SECTIONS 24(A) AND (B). WITHOUT LIMITING THE GENERALITY OR EFFECT OF THE
FOREGOING, INDEMNITEE'S RIGHT TO RECEIVE PAYMENTS HEREUNDER SHALL NOT BE
ASSIGNABLE, WHETHER BY PLEDGE, CREATION OF A SECURITY INTEREST OR OTHERWISE,
OTHER THAN BY A TRANSFER BY THE INDEMNITEE'S WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, AND, IN THE EVENT OF

 

 

11

--------------------------------------------------------------------------------

 
 

Indemnification Agreement


 


ANY ATTEMPTED ASSIGNMENT OR TRANSFER CONTRARY TO THIS SECTION 24(C), THE COMPANY
SHALL HAVE NO LIABILITY TO PAY ANY AMOUNT SO ATTEMPTED TO BE ASSIGNED OR
TRANSFERRED.


25.              ENTIRE AGREEMENT.  SUBJECT TO THE PROVISIONS OF SECTION 12
HEREOF, THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES
AND SUPERSEDES ALL PROPOSALS, COMMITMENTS, WRITINGS, NEGOTIATIONS AND
UNDERSTANDINGS, ORAL AND WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.  THIS AGREEMENT MAY
NOT BE AMENDED OR OTHERWISE MODIFIED EXCEPT IN WRITING DULY EXECUTED BY ALL OF
THE PARTIES.  A WAIVER BY ANY PARTY OF ANY BREACH OR VIOLATION OF THIS AGREEMENT
SHALL NOT BE DEEMED OR CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH OR
VIOLATION THEREOF.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 
 

Indemnification Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of this _____ day of _______________, 2011.

 

CYBER SUPPLY INC.

 

 

By:                                                                   

Name: 

Title:

Address:

 

  

 

 

INDEMNITEE:

 

 

                                                                         

Name: 

Title: 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

 